Order filed January 13, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00591-CV
                                   ____________

                      NANCY PETRUCCIANI, Appellant

                                        V.

                    RUSSELL A. PETRUCCIANI, Appellee



                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-51593

                                   ORDER

      Appellant’s brief was due January 5, 2022. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before February 14,
2022, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).




                                      PER CURIAM

Panel Consists of Justices Wise, Spain, and Hassan.